Exhibit 10.1

HOMEAWAY, INC.

0.125% Convertible Senior Notes due April 1, 2019

Purchase Agreement

March 25, 2014

J.P. Morgan Securities LLC

Deutsche Bank Securities Inc.

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

HomeAway, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the “Representatives”)
$350,000,000 aggregate principal amount of its 0.125% Convertible Senior Notes
due 2019 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $52,500,000 aggregate principal amount of its
0.125% Convertible Senior Notes due 2019 (the “Option Securities”), solely to
cover over-allotments, if and to the extent that the Initial Purchasers shall
have determined to exercise the option to purchase such Option Securities
granted to the Initial Purchasers in Section 2 hereof. The Underwritten
Securities and the Option Securities are herein referred to as the “Securities.”
The Securities will be convertible into cash, shares (the “Underlying
Securities”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”) or a combination of cash and Underlying Securities, at the
Company’s election. The Securities will be issued pursuant to an Indenture to be
dated as of the Closing Date (as defined below) (the “Indenture”), between the
Company and U.S. Bank, National Association, as trustee (the “Trustee”).

In connection with the offering of the Underwritten Securities, the Company and
one or more financial institutions (the “Call Spread Counterparties”) are
entering into convertible note hedge transactions and warrant transactions
pursuant to convertible note hedge confirmations (the “Base Bond Hedge
Confirmations”) and warrant confirmations (the “Base Warrant Confirmations”),
each dated the date hereof (the Base Bond Hedge Confirmations and the Base
Warrant Confirmations, collectively, the “Base Call Spread Confirmations”), and
in connection with the issuance of any Option Securities, the Company and the
Call Spread Counterparties may enter into additional convertible note hedge
transactions and warrant transactions pursuant to additional convertible note
hedge confirmations (the “Additional Bond Hedge Confirmations”) and warrant



--------------------------------------------------------------------------------

confirmations (the “Additional Warrant Confirmations”), each to be dated the
date of the exercise by the Initial Purchasers of their option to purchase such
Option Securities pursuant to Section 2(a) hereof (the Additional Bond Hedge
Confirmations and the Additional Warrant Confirmations, collectively, the
“Additional Call Spread Confirmations” and together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated March 24, 2014 (the “Preliminary Offering Memorandum”)
and will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum and the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

At or prior to 4:00 P.M. New York City time on March 25, 2014 (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers.

(a) The Company agrees to issue and sell the Underwritten Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Underwritten Securities set forth opposite such Initial Purchaser’s name in
Schedule 1 hereto at a price equal to 97.25% of the principal amount thereof
(the “Purchase Price”) plus accrued interest, if any, from March 25, 2014 to the
Closing Date (as defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from the Closing
Date to the date of payment and delivery, solely to cover over-allotments.

 

2



--------------------------------------------------------------------------------

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule 1 hereto (or such amount increased as set
forth in Section 10 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the several Initial Purchasers,
subject, however, to such adjustments to eliminate Securities in denominations
other than $1,000 as the Representatives in their sole discretion shall make.

The Initial Purchasers may exercise the option to purchase the Option Securities
solely to cover over-allotments at any time in whole, or from time to time in
part, on or before the thirtieth day following the date of this Agreement, by
written notice from the Representatives to the Company. Such notice shall set
forth the aggregate amount of Option Securities as to which the option is being
exercised and the date and time when the Option Securities are to be delivered
and paid for which may be the same date and time as the Closing Date (as
hereinafter defined) but shall not be earlier than the Closing Date nor later
than the tenth full business day (as hereinafter defined) after the date of such
notice (unless such time and date are postponed in accordance with the
provisions of Section 10 hereof). Except as agreed in writing, any such notice
shall be given at least two business days prior to the date and time of delivery
specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their internal offering
except within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A.

 

3



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities at the offices of DLA Piper LLP (US)
at 401 Congress Avenue, Suite 2500, Austin, Texas 78701 at 10:00 A.M. New York
City time on March 31, 2014, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date.”

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representatives at the office of J.P. Morgan Securities LLC
set forth above not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date or the Additional Closing Date, as the case may
be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither of the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither of the Representatives nor any
Initial Purchaser shall have any responsibility or liability to the Company with
respect thereto. Any review by the Representatives or any Initial Purchaser of
the Company, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser and shall not be on behalf of the
Company or any other person.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum. The Preliminary Offering Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any
Preliminary Offering Memorandum, it being understood and agreed that the only
such information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale,
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in such Time of
Sale Information, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof. No statement of material fact included in the Offering
Memorandum has been omitted from the Time of Sale Information and no statement
of material fact included in the Time of Sale Information that is required to be
included in the Offering Memorandum has been omitted therefrom.

(c) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives.
Each such Issuer Written Communication does not conflict with the information
contained in the Time of Sale Information, and when taken together with the Time
of Sale Information, did not, and at the Closing Date and as of the Additional
Closing Date, as the case may be, will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the

 

5



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in such Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(d) Offering Memorandum. As of the date of the Offering Memorandum and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Offering Memorandum does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Offering Memorandum, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

(e) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when filed with the
Securities and Exchange Commission (the “Commission”) conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not or will not, as the case may be, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(f) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the Time of Sale Information and the Offering Memorandum present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods specified; such financial statements have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods covered thereby; and the other financial
information included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its consolidated subsidiaries and presents fairly the
information shown thereby; and the pro forma financial information and the
related notes thereto included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Time of Sale Information and the
Offering Memorandum.

 

6



--------------------------------------------------------------------------------

(g) No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, since the date of the latest audited
financial statements included in the Time of Sale Information and the Offering
Memorandum, there has been no material adverse change, or any development or
event involving a prospective material adverse change in the condition
(financial or otherwise), business, properties, operations or results of
operations of the Company and its subsidiaries, taken as a whole, and there has
been no dividend or distribution of any kind declared, paid or made by the
Company with respect to its capital stock; and there has not been any change in
the capital stock of the Company (other than any change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants).

(h) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
properties, financial position or results of operations of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under the Transaction Documents (as defined below) (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Schedule 2 to this Agreement.

(i) Capitalization. The Company has an authorized capitalization as set forth in
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization;” all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
(except in the case of any foreign subsidiary, for directors’ qualifying shares)
and are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party.

 

7



--------------------------------------------------------------------------------

(j) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of each of the Transaction
Documents and the consummation by it of the transactions contemplated thereby or
by the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(k) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”).

(l) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(m) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(n) The Underlying Securities. The Underlying Securities issuable upon
conversion of the Securities (assuming that upon conversion the Company elects
to settle its entire conversion obligation in Underlying Securities (other than
cash in lieu of any fractional shares) and that the maximum increase to the
conversion rate under any “make-whole” adjustment applies (such aggregate number
of shares of Common Stock, the “Maximum Number of Underlying Securities”) have
been duly authorized and reserved for issuance upon conversion of the Securities
and, when and to the extent issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and nonassessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(o) Descriptions of the Transaction Documents and Call Spread Confirmations.
Each Transaction Document and Call Spread Confirmation conforms in all material
respects to the description thereof contained in the Time of Sale Information
and the Offering Memorandum.

(p) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(q) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such breach, default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(r) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of the Underlying Securities upon
conversion thereof) and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers or under the bylaws, rules and regulations of The NASDAQ
Stock Market LLC as regards the listing of the Maximum Number of Underlying
Securities on The NASDAQ Global Select Market (the “Exchange”).

(s) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no actions, suits or proceedings or, to the
knowledge of the Company, investigations pending to which the Company or any of
its subsidiaries is a party or to which any property of the Company or any of
its subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, could reasonably
be expected to have a Material Adverse Effect; no such actions, suits,
proceedings or investigations are, to the knowledge of the Company, threatened.

(t) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

9



--------------------------------------------------------------------------------

(u) Title to Real and Personal Property. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries have
good and marketable title to all real properties and all other properties and
assets (in each case, other than intellectual and other intangible property)
owned by them which are material to the business of the Company, or have valid
and marketable rights to lease or otherwise use, all items of real and personal
property and assets (in each case, other than intellectual and other intangible
property) that are material to the respective businesses of the Company and its
subsidiaries, in each case free and clear from all liens, encumbrances and
defects except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

(v) Title to Intellectual Property. The Company and its subsidiaries own or
possess, have the right to use, or can acquire on reasonable terms, ownership of
or rights to use all: material patents, patent rights, and inventions; material
works of authorship (including software) and copyrights; material know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), and material trademarks,
service marks and, trade names and trade dress (whether or not registered)
currently employed by them in connection with the business now operated by them,
or that are necessary for the conduct of its businesses described in the Time of
Sale Information and the Offering Memorandum; and, except as described in the
Time of Sale Information and the Offering Memorandum, neither the Company nor
any of its subsidiaries has, to its knowledge, received any notice of any claim
of infringement or violation of or conflict with asserted rights of others with
respect to any of the foregoing that, singly or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, could reasonably be expected to
have a Material Adverse Effect.

(w) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a registration statement to be filed with the Commission and
that is not so described in the Time of Sale Information and the Offering
Memorandum.

(x) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
and the transactions contemplated by the Call Spread Confirmations as described
in the Time of Sale Information and the Offering Memorandum, will not be
required to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

(y) Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date of
this Agreement or have requested extensions thereof (except where the failure to
file would not, individually or in the

 

10



--------------------------------------------------------------------------------

aggregate, have a Material Adverse Effect) and have paid all taxes required to
be paid thereon (except for cases in which the failure to file or pay would not,
individually or in the aggregate, have a Material Adverse Effect, or, except as
currently being contested in good faith and for which reserves required by GAAP
have been created in the financial statements of the Company), and, to the
Company’s knowledge, no tax deficiency has been determined adversely to the
Company or any of its subsidiaries which has had (nor does the Company nor any
of its subsidiaries have any notice or knowledge of any tax deficiency which
could reasonably be expected to be determined adversely to the Company or its
subsidiaries and which could reasonably be expected to have) a Material Adverse
Effect.

(z) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in the Time of Sale Information and the Offering Memorandum, neither
the Company nor any of its subsidiaries has received written notice of any
revocation or modification of any such license, certificate, permit or
authorization.

(aa) No Labor Disputes. Except, in each case, as would not have a Material
Adverse Effect, no labor disturbance by or dispute with employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers.

(bb) Compliance With Environmental Laws. Except as disclosed in the Time of Sale
Information and Offering Memorandum, neither the Company nor any of its
subsidiaries (i) is, to the Company’s knowledge, in violation of any statute,
any rule, regulation, decision or order of any governmental agency or body or
any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) owns or operates any real property
that to the Company’s knowledge is contaminated with any substance that is
subject to any Environmental Laws, (iii) is, to the Company’s knowledge, liable
for any off site disposal or contamination pursuant to any Environmental Laws,
or (iv) is, to the Company’s knowledge, subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(cc) Compliance with ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to, ERISA and the Code,
except for noncompliance that could not reasonably be expected to result in
material liability to the Company or its subsidiaries, taken as a whole.

 

11



--------------------------------------------------------------------------------

(dd) Disclosure Controls. The Company and its subsidiaries maintain a system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that material information required to
be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. Such disclosure controls and procedures
are effective and timely, in all material respects, in alerting the Company’s
principal executive officer and principal financial officer to information
required to be included in the Company’s periodic reports under the Exchange
Act. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ee) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP or any other
criteria applicable to such statements and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting of which the Company is aware which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information; and (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

(ff) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Time of
Sale Information and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(gg) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and neither the Company nor

 

12



--------------------------------------------------------------------------------

any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures, other than
customary insurance premiums, are required or necessary to be made in order to
continue such insurance or (ii) any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage as may be necessary to continue its business at a cost
that would not reasonably be expected to have a Material Adverse Effect.

(hh) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor
any director or officer of the Company or any of its subsidiaries nor, to the
knowledge of the Company, any employee, agent, affiliate or other person
associated with and acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee , including of any government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

(ii) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(jj) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors or officers, nor, to the knowledge of the Company, any
employee, agent, affiliate or representative of the Company acting on behalf of
the Company or any of its subsidiaries is currently the subject of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions

 

13



--------------------------------------------------------------------------------

authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions, including, without limitation, Cuba, Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, initial
purchaser, advisor, investor or otherwise) of Sanctions. For the past five
years, the Company and its subsidiaries have not knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject of Sanctions or
with any Sanctioned Country.

(kk) No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(ll) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information, as of the Time of
Sale, and the Offering Memorandum, as of its date, contains or will contain all
the information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(mm) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(nn) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

14



--------------------------------------------------------------------------------

(oo) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(pp) No Stabilization. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities or the
Underlying Securities.

(qq) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

(ss) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

(tt) Sarbanes-Oxley Act. There is and has been no material failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002, as amended and the rules and regulations promulgated in connection
therewith (the “Sarbanes-Oxley Act”), including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(uu) No Ratings. There are no securities or preferred stock of or guaranteed by
the Company or any of its subsidiaries that are rated by a “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

 

15



--------------------------------------------------------------------------------

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object except as required by law.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, in the event that it becomes aware
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the Company’s receipt
of notification of the initiation or threatening of any proceeding for that
purpose; (ii) of the occurrence of any event at any time prior to the completion
of the initial offering of the Securities as a result of which any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable efforts
to obtain as soon as possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the earlier of one year from the date hereof and
completion of the initial distribution of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the

 

16



--------------------------------------------------------------------------------

Initial Purchasers such amendments or supplements to the Offering Memorandum (or
any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (or including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law and (2) if at any time prior to the
Closing Date (i) any event shall occur or condition shall exist as a result of
which any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information to comply with law,
the Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as the Representatives shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that the Company shall not be required to (i) qualify
as a foreign corporation or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) take any action that would subject it to taxation in any such jurisdiction
if it is not otherwise so subject.

(g) Clear Market. For a period of 45 days after the date of the Offering
Memorandum, the Company will not (i) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file with the Commission a registration statement
under the Securities Act (other than a registration statement on Form S-8)
relating to, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or publicly disclose the intention
to make any offer, sale, pledge, disposition or filing, or (ii) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or any such other securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, without the prior written consent of the Representatives, other than
the Securities to be sold hereunder and any shares of Common Stock of the
Company issued upon the exercise of options granted under existing employee
stock option plans, other than (1) the Securities to be sold hereunder, (2) any
shares of Common Stock issued upon the conversion of the Securities or any
security of the Company outstanding on the date hereof and disclosed in the Time
of Sale Information and (3) the entry into the Call Spread Confirmations and the
Company’s performance thereunder, including the issuance of any Warrant Shares
upon exercise and settlement or termination of the Warrant Confirmations.

 

17



--------------------------------------------------------------------------------

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

(i) No Stabilization. Except as disclosed in the Time of Sale Information and
the Offering Memorandum, the Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities or the
Underlying Securities and will not take any action prohibited by Regulation M
under the Exchange Act in connection with the distribution of the Securities
contemplated hereby.

(j) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, a number of shares of Common Stock equal to
the Maximum Number of Underlying Securities for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities and. The Company will use its reasonable efforts to
list, subject to official notice of issuance, and maintain the listing of the
Maximum Number of Underlying Securities on the Exchange.

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(l) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(o) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

18



--------------------------------------------------------------------------------

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum. No
Initial Purchaser nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all respects on the date
hereof and on and as of the Closing Date or the Additional Closing Date, as the
case may be; and the statements of the Company and its officers made in any
certificates delivered pursuant to this Agreement shall be true and correct in
all respects on and as of the Closing Date or the Additional Closing Date, as
the case may be.

(b) No Material Adverse Change. No event or condition of a type described in
Section 3 hereof shall have occurred or shall exist, which event or condition is
not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(c) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional executive officer of the Company who is satisfactory
to the Representatives (i) confirming that such officers have carefully reviewed
the Time of Sale Information and the Offering Memorandum and, to the

 

19



--------------------------------------------------------------------------------

knowledge of such officers, the representations set forth in Sections 3(b) and
3(d) hereof are true and correct, (ii) confirming that the other representations
and warranties of the Company in this Agreement are true and correct and that
the Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) above.

(d) Comfort Letters.

(i) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, PricewaterhouseCoopers LLP shall have
furnished to the Representatives, at the request of the Company, letters, dated
the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be, shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

(ii) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, Ernst & Young shall have furnished to the
Representatives, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, containing statements
customarily included in accountants “comfort letters” to underwriters regarding
the consolidated financial position of Stays Pty Ltd (“Stayz”) at June 30, 2013
and June 24, 2012, and the consolidated results of the operations and cash flows
of Stayz for the years then ended, incorporated by reference in the Time of Sale
Information and Offering Memorandum.

(iii) On the date of this Agreement and on the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives a certificate, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, of its chief financial officer with
respect to the unaudited pro forma aggregate summary of the results of
operations of the Company for the years ended December 31, 2013, 2012 and 2011,
assuming the completion of the acquisition of Stayz occurred on January 1, 2012,
which is incorporated by reference in the Time of Sale Information and Offering
Memorandum, providing “management comfort” with respect to such information, in
form and substance reasonably satisfactory to the Representatives.

(e) Opinion and 10b-5 Statement of Counsel for the Company. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, shall have
furnished to the Representatives, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, with respect
to such matters as the Representatives may reasonably request.

 

20



--------------------------------------------------------------------------------

(f) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.

(i) The Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
DLA Piper LLP (US), counsel for the Initial Purchasers, with respect to such
matters as the Representatives may reasonably request, and such counsel shall
have received such documents and information as they may reasonably request to
enable them to pass upon such matters.

(ii) The Representatives shall have received on and as of the Closing Date or
the Additional Closing Date, as the case may be, an opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representatives may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(g) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(h) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its material subsidiaries in
their respective jurisdictions of organizations and their good standing as
foreign entities in such other jurisdictions in the United States as the
Representatives may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.

(i) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(j) Exchange Listing. An application for the listing of the Maximum Number of
Underlying Securities shall have been submitted to the Exchange.

(k) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and the executive officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be full force and effect on the Closing Date or Additional Closing
Date, as the case may be.

(l) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

21



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information (including any of the
other Time of Sale Information that has subsequently been amended), any Issuer
Written Communication, any road show or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed upon that the
only such information furnished by any Initial Purchaser consists of the
following information in the Offering Memorandum furnished on behalf of each
Initial Purchaser: the information contained in the second and third paragraphs
under the caption “Plan of Distribution – New issue of notes”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure

 

22



--------------------------------------------------------------------------------

to notify the Indemnifying Person shall not relieve it from any liability that
it may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interest
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Company, its directors, its officers and any control persons of the Company
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative

 

23



--------------------------------------------------------------------------------

fault of the Company, on the one hand, and the Initial Purchasers, on the other,
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other, shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses but after
deducting discounts and commissions) received by the Company from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities. The relative fault of the Company,
on the one hand, and the Initial Purchasers, on the other, shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange or The NASDAQ Global Market; (ii) trading of any securities
issued or guaranteed by the Company shall have been suspended on any exchange or
in any

 

24



--------------------------------------------------------------------------------

over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date or the Additional Closing Date, as the case may be,
any Initial Purchaser defaults on its obligation to purchase the Securities that
it has agreed to purchase hereunder on such date, the non-defaulting Initial
Purchasers may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Securities to be purchased on such date,
or if the Company

 

25



--------------------------------------------------------------------------------

shall not exercise the right described in paragraph (b) above, then this
Agreement or, with respect to any Additional Closing Date, the obligation of the
Initial Purchasers to purchase Securities on the Additional Closing Date, as the
case may be, shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this
Section 10 shall be without liability on the part of the Company, except that
the Company will continue to be liable for the payment of expenses as set forth
in Section 11 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendments and supplements thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representatives may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers; provided that such fees shall not exceed $10,000); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; (ix) all expenses incurred by the Company in connection with
any “road show” presentation to potential investors; and (x) all expenses and
application fees related to the listing of the Maximum Number of Underlying
Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (i), (iii) or (iv) of Section 9), (ii) the Company for any
reason fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the reasonable
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right,

 

26



--------------------------------------------------------------------------------

remedy or claim under or in respect of this Agreement or any provision contained
herein. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358); Attention:
Equity Syndicate Desk. Notices to the Company shall be given to it at HomeAway,
Inc., 1101 W. Fifth Street, Suite 300, Austin, Texas 78703, attention Melissa
Frugé, Esq., with a copy to Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 900 South Capital of Texas Highway, Las Cimas IV, Fifth Floor,
Austin, Texas 78746, attention Paul Tobias.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(c) Judgment Currency. The Company agrees to indemnify each Initial Purchaser,
its directors, officers, affiliates and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any loss incurred by such Initial
Purchaser as a result of any judgment or order being given or made for any
amount due hereunder and such judgment or order being expressed and paid in a
currency (the “judgment currency”) other than U.S. dollars and as a result of
any variation as

 

27



--------------------------------------------------------------------------------

between (i) the rate of exchange at which the U.S. dollar amount is converted
into the judgment currency for the purpose of such judgment or order, and
(ii) the rate of exchange at which such indemnified person is able to purchase
U.S. dollars with the amount of the judgment currency actually received by the
indemnified person. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

(d) Waiver of Immunity. To the extent that the Company has or hereafter may
acquire any immunity (sovereign or otherwise) from jurisdiction of any court of
(i) any foreign jurisdiction, or any political subdivision thereof, (ii) the
United States or the State of New York, (iii) any jurisdiction in which it owns
or leases property or assets or from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution,
execution, set-off or otherwise) with respect to themselves or their respective
property and assets or this Agreement, the Company hereby irrevocably waive such
immunity in respect of its obligations under this Agreement to the fullest
extent permitted by applicable law.

(e) Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(i) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, trust indentures,
to Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, HOMEAWAY, INC. By  

/s/ Lynn Atchison

  Title: CFO & Secretary

 

Accepted: As of the date first written above J.P. MORGAN SECURITIES LLC For
itself and on behalf of theseveral Initial Purchasers listedin Schedule 1
hereto. By  

/s/ Christopher Roberts

  Authorized Signatory DEUTSCHE BANK SECURITIES INC. For itself and on behalf of
theseveral Initial Purchasers listedin Schedule 1 hereto. By  

/s/ Paul Stowell

  Authorized Signatory By  

/s/ Faiz Khan

  Authorized Signatory

 

29



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

J.P. Morgan Securities LLC

   $ 154,000,000   

Deutsche Bank Securities Inc.

   $ 154,000,000   

Morgan Stanley & Co. LLC

   $ 42,000,000      

 

 

 

Total

   $ 350,000,000   

 

30



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries

HomeAway Software, Inc.

Glad to Have You, Inc.

HomeAway.com, Inc.

BedandBreakfast.com Inc.

HomeAway Thailand Limited

HomeAway Netherlands Holding B.V.

HomeAway Colombia SAS

Qualimídia Veiculação e Divulgação Ltda

HomeAway Spain S.L.

Top Rural S.L.

HomAway SARL

HomeAway France Sarl

HomeAway UK Ltd.

HomeAway Deutschland, GmbH

Owners Direct Holiday Rentals, Limited

HomeAway Italia Srl

Bookabach Ltd.

HomeAway Australia Holdings Pty Ltd

Stayz Pty Ltd

Occupancy Pty Ltd

Stayz Limited

HomeAway Pty Ltd

Travelmob Pte Ltd

 

31



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.

 

32



--------------------------------------------------------------------------------

Annex B

HOMEAWAY, INC.

Pricing Term Sheet

(See attached)



--------------------------------------------------------------------------------

PRICING TERM SHEET

     STRICTLY CONFIDENTIAL   

DATED March 25, 2014

  

 

LOGO [g699680g72v70.jpg]

HOMEAWAY, INC.

$350,000,000 0.125% CONVERTIBLE SENIOR NOTES DUE 2019

The information in this pricing term sheet supplements HomeAway, Inc.’s
preliminary offering memorandum, dated March 24, 2014 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum, including all
other documents incorporated by reference therein. References to “we,” “our” and
“us” refer to HomeAway, Inc. and not to its consolidated subsidiaries. Terms
used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum. All references to dollar amounts
are references to U.S. dollars.

 

Issuer:

HomeAway, Inc.

 

Ticker/Exchange for common stock:

“AWAY”/The NASDAQ Global Select Market.

 

Securities:

0.125% Convertible Senior Notes due 2019 (the “notes”).

 

Principal amount:

$350,000,000.

 

Over-allotment option:

$52,500,000.

 

Denominations:

$1,000 and multiples of $1,000 in excess thereof.

 

Ranking:

Senior unsecured.

 

Maturity:

April 1, 2019, unless earlier repurchased or converted.

 

No redemption:

We may not redeem the notes prior to the maturity date, and no “sinking fund” is
provided for the notes.

 

Fundamental change:

If we undergo a “fundamental change” (as defined in the Preliminary Offering
Memorandum under the caption “Description of notes—Fundamental change permits
holders to require us to repurchase notes”) prior to the maturity date of the
notes, subject to certain conditions, holders may require us to repurchase for
cash all or part of their notes in principal amounts of $1,000 or a multiple
thereof. The fundamental change repurchase price will be equal to 100% of the
principal amount of the notes to be repurchased, plus any accrued and unpaid
interest to, but excluding, the fundamental change repurchase date.

 

Interest and interest payment dates:

0.125 % per year.

 

  Interest will accrue from March 31, 2014 and will be payable semiannually in
arrears on April 1 and October 1 of each year, beginning on October 1, 2014.



--------------------------------------------------------------------------------

Interest record dates:

March 15 and September 15 of each year, immediately preceding the corresponding
April 1 or October 1 interest payment due date, as they case may be.

 

Issue price:

100% of principal.

Last reported sale price of our

common stock on March 25, 2014:

$38.64 per share.

 

Initial conversion rate:

19.1703 shares of common stock per $1,000 principal amount of the notes, subject
to adjustment.

 

Initial conversion price:

Approximately $52.16 per share of common stock, subject to adjustment.

 

Conversion premium:

Approximately 35% above the last reported sale price of our common stock on
March 25, 2014.

 

Settlement method:

Cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, as described in the Preliminary Offering
Memorandum.

 

Joint book-running managers:

J.P. Morgan Securities LLC

Deutsche Bank Securities Inc.

Morgan Stanley & Co. LLC

 

Pricing date:

March 25, 2014.

 

Trade date:

March 26, 2014.

 

Expected settlement date:

March 31, 2014.

 

CUSIP number (144A):

43739Q AA8

 

ISIN (144A):

US43739QAA85

 

Listing:

None.

 

Convertible note hedge and warrant transactions:

In connection with the pricing of the notes, we entered into convertible note
hedge transactions with one or more of the initial purchasers or their
respective affiliates, who we refer to as the option counterparties. We also
entered into warrant transactions with the option counterparties. The
convertible note hedge transactions are expected generally to reduce potential
dilution to our common stock upon any conversion of notes and/or offset any cash
payments we are required to make in excess of the principal amount of converted
notes, as the case may be. However, the warrant transactions could separately
have a dilutive effect to the extent that the market price per share of our
common stock exceeds the applicable strike price of the warrants, unless,
subject to certain conditions, we elect to settle the warrant transactions in
cash. If the initial purchasers exercise their over-allotment option, we intend
to enter into additional convertible note hedge and warrant transactions with
the option counterparties. See “Description of convertible note hedge and
warrant transactions” in the Preliminary Offering Memorandum.

 

Use of proceeds:

We estimate that the net proceeds from this offering will be approximately
$339.7 million (or $390.8 million if the initial purchasers exercise their
over-allotment option in full), after deducting fees and estimated offering
expenses payable by us.



--------------------------------------------------------------------------------

  We expect to use (1) approximately $41.4 million of the net proceeds from this
offering to pay the cost of the convertible note hedge transactions (after such
cost is partially offset by the proceeds to us from the warrant transactions)
described above and in “Description of convertible note hedge and warrant
transactions” in the Preliminary Offering Memorandum and (2) the remaining
proceeds for general corporate purposes, which may include working capital,
capital expenditures, possible repurchases of our common stock after the
completion of this offering, potential acquisitions and strategic transactions.
From time to time, we evaluate potential acquisitions and strategic transactions
of businesses, technologies or products. However, we have not designated any
specific uses and have no current agreements with respect to any material
acquisition or strategic transaction.

 

  If the initial purchasers exercise their over-allotment option, we intend to
use a portion of the net proceeds from the sale of additional notes to enter
into additional convertible note hedge transactions. We intend to also sell
additional warrants, which would result in additional proceeds to us. We expect
to use the remaining net proceeds, together with the proceeds from the sale of
additional warrants, for general corporate purposes. See “Use of proceeds” in
the Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

Description of notes—Conversion rights—Increase in conversion rate upon
conversion upon a make-whole fundamental change

Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date of the notes may be entitled to an
increase in the conversion rate for the notes so surrendered for conversion.

The following table sets forth the number of additional shares by which the
conversion rate for the notes will be increased per $1,000 principal amount of
notes for each stock price and effective date set forth below:

 

 

 

     Stock Price  

Effective Date

   $38.64      $45.00      $52.16      $60.00      $75.00      $90.00     
$110.00      $130.00      $155.00      $180.00      $210.00  

March 31, 2014

     6.7096         4.8529         3.5345         2.4366         1.3092        
0.7264         0.3324         0.1438         0.0393         0.0039        
0.0000   

April 1, 2015

     6.7096         5.0369         3.5930         2.4372         1.2584        
0.6689         0.2865         0.1131         0.0246         0.0005        
0.0000   

April 1, 2016

     6.7096         5.0664         3.5009         2.3057         1.1109        
0.5461         0.2054         0.0663         0.0072         0.0000        
0.0000   

April 1, 2017

     6.7096         4.8915         3.2037         1.9933         0.8415        
0.3534         0.0992         0.0175         0.0000         0.0000        
0.0000   

April 1, 2018

     6.7096         4.3081         2.5012         1.3425         0.3953        
0.1009         0.0064         0.0000         0.0000         0.0000        
0.0000   

April 1, 2019

     6.7096         3.0519         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   If the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate for the notes will be increased
will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.

 

  •   If the stock price is greater than $210.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

  •   If the stock price is less than $38.64 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 25.8799 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption—“Description of
notes—Conversion rights.”

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change could be considered a penalty, in which
case the enforceability thereof would be subject to general principles of
reasonableness and equitable remedies.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
“Transfer restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting (i) J.P. Morgan Securities LLC, c/o Broadridge
Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717 or by telephone
at (866) 803-9204, (ii) Deutsche Bank Securities Inc., Attention: Prospectus
Group, 60 Wall Street, New York, NY 10005-2836, by telephone at (800) 503-4611
or by emailing prospectus.CPDG@db.com or (iii) Morgan Stanley & Co. LLC,
Attention: Prospectus Department, 180 Varick Street, 2nd Floor, New York, NY
10014 or by telephone at (866) 718-1649 or by emailing
prospectus@morganstanley.com.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

(See attached)

 

2



--------------------------------------------------------------------------------

FORM OF LOCK-UP LETTER

March     , 2014

J.P. MORGAN SECURITIES LLC

DEUTSCHE BANK SECURITIES, INC.

As Representatives of the several Initial

Purchasers listed in Schedule 1 to the Purchase

Agreement referred to below

        c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Ladies and Gentlemen:

The undersigned understands that J.P. Morgan Securities LLC and Deutsche Bank
Securities, Inc., as Representatives of the several Initial Purchasers, propose
to enter into a Purchase Agreement (the “Agreement”) with HomeAway, Inc., a
Delaware corporation (the “Company”), providing for the purchase and resale (the
“Placement”) by the several Initial Purchasers named in Schedule 1 to the
Purchase Agreement (the “Initial Purchasers”) of Convertible Senior Notes of the
Company (the “Securities”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Purchase Agreement.

To induce the Initial Purchasers that may participate in the Placement to
continue their efforts in connection with the Placement, the undersigned hereby
agrees that, without the prior written consent of the Representatives on behalf
of the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 45 days after the date of the offering memorandum relating to
the Placement (the “Offering Memorandum”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of the common stock,
par value $0.0001 per share, of the Company (the “Common Stock”) beneficially
owned (as such term is used in Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), by the undersigned or any other
securities so owned convertible into or exercisable or exchangeable for Common
Stock or (2) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing restrictions shall not apply to (a) transactions
relating to shares of Common Stock or other securities acquired in open market
transactions after the completion of the Placement; (b) transfers of shares of
Common Stock or any security convertible into Common Stock as a bona fide gift
or charitable contribution; (c) transfers of shares of Common Stock or any
security convertible into Common Stock by will or intestate succession or to any
trust or partnership for the direct or indirect benefit of the undersigned or
immediate family of the undersigned; (d) (i) distributions or transfers of
shares of Common Stock or any security convertible into Common Stock to
affiliates of the undersigned, or partners, members or stockholders of the
undersigned; or (ii) distributions or transfers of shares of Common Stock or any
security convertible into Common Stock to a person or entity controlled by,
controlling or under common control or investment management with the
undersigned or to the limited partners, general partners, members, stockholders
or other



--------------------------------------------------------------------------------

principals of such person or entity; provided that in the case of any transfer
or distribution pursuant to clause (b), (c) or (d), each donee, distributee or
transferee shall sign and deliver a lock-up letter substantially in the form of
this letter, and provided further, that in the case of any transfer or
distribution pursuant to clause (b), (c), or (d), any such transfer or
distribution shall not involve a disposition for value; (e) the disposition of
shares of Common Stock to the Company in a transaction exempt from Section 16(b)
of the Exchange Act solely in connection with the payment of taxes due;
(f) transfers to the Company in connection with the exercise of options or
warrants; (g) transfers to the Company of shares of Common Stock, restricted
stock units, or any security convertible into or exercisable or exchangeable for
Common Stock in connection with (A) termination of employment or other
termination of a service provider and pursuant to agreements wherein the Company
has the option to repurchase such shares, or (B) agreements wherein the Company
has a right of first refusal with respect to transfers of such shares; (h) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that, such plan does not
provide for the transfer of Common Stock during the restricted period referred
to above and, other than disclosure in the Offering Memorandum, no public
announcement or filing under the Exchange Act regarding the establishment of
such plan shall be required of or voluntarily made by or on behalf of the
undersigned or the Company; (i) transfers of shares of Common Stock pursuant to
any trading plan pursuant to Rule 10b5-1 under the Exchange Act currently in
effect, provided that any filing under Section 16(a) of the Exchange Act
reporting a reduction in beneficial ownership of shares of Common Stock in
connection with any transfer pursuant to such a trading plan that is filed
during the restricted period referred to above shall specify that such transfer
was in connection with such a trading plan; and (j) transactions relating to
shares of Common Stock or other securities sold to the Initial Purchasers
pursuant to the Agreement; and provided further that in the case of any transfer
or distribution pursuant to clause (a), (b) (c), (d), (e), (f), (g) or (h) no
filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the restricted period referred to above (other than a
filing on a Form 5, Schedule 13D or Schedule 13G, or any amendments thereto,
made after the expiration date of the restricted period referred to above). In
addition, the undersigned agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period commencing on the date hereof and ending 45 days after the date of the
Offering Memorandum, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

If any record or beneficial owner of capital stock of the Company is granted an
early release from any lock-up agreement executed with you in connection with
the Placement with respect to capital stock of the Company having a fair market
value in excess of $250,000 in the aggregate (whether in one or multiple
releases), then the undersigned shall also be granted an early release



--------------------------------------------------------------------------------

from your obligations hereunder on a pro-rata basis based on the maximum
percentage of shares held by any such record or beneficial holder being released
from such holder’s lock-up agreement. The Representatives shall use reasonable
efforts to provide notice to the undersigned upon the occurrence of a release of
a stockholder of its obligations under any lock-up agreement executed in
connection with the Placement that gives rise to a corresponding release of the
undersigned’s lock-up pursuant to the terms of this paragraph. For the purposes
of this paragraph, the undersigned hereby consents to and acknowledges that
notice by the Representatives in writing delivered personally or by first-class
prepaid letter or telefax to the contact information provided by the undersigned
on the signature page hereto shall be deemed to have been received.

If the undersigned is an entity, the undersigned further represents and warrants
that it has full power and authority to execute and deliver this agreement and
that such execution and delivery has been duly authorized by all necessary or
advisable action of the undersigned.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Placement.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Placement actually occurs depends on a number of factors,
including market conditions. The Placement will only be made pursuant to the
Agreement, the terms of which are subject to negotiation between the Company and
the Initial Purchasers.

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Placement, if the Representatives on behalf
of the Initial Purchasers notify the Company that they do not intend to proceed
with the Placement, if the Agreement does not become effective prior to the end
of the second full trading day following the date of public disclosure of the
Company’s financial results for its fiscal quarter ended March 31, 2014, or if
the Agreement shall terminate or be terminated prior to payment for and delivery
of the Securities, the undersigned will be released from its obligations under
this agreement.

This agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

Very truly yours,  

 

(Signature)  

 

(Printed Name)  

 

(Address)  

 

(Fax)

[Signature Page to Lock-Up Letter Agreement]